DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudelot et al. (U.S. Patent 6,535,050 cited in the Information Disclosure Statement filed October 4, 2019, hereafter Baudelot) in view of Lu (U.S. Patent Application Publication 2008/0211552).
Claim 1:  Baudelot teaches a cascode switch (Figure 1) comprising: 
a normally-on semiconductor device (4) comprising a gate (G), a source (S) and a drain (D); 
a normally-off semiconductor device (2) comprising a gate (G’), a source (S’) and a drain (D’) coupled to the normally-on semiconductor device, the source of the normally-on semiconductor device coupled to the drain of the normally-off semiconductor device and the gate of the normally-on semiconductor device coupled to the source of the normally-off semiconductor device; and 
a leakage current clamp (DIN) coupled across the normally-off semiconductor device, the leakage current clamp circuit configured to prevent the drain of the normally-off semiconductor from going too high due to leakage current (column 1 lines 41-61). Baudelot does not specifically teach that the leakage current clamp is external to and 

Claim 2:  Lu further teaches a first Zener diode (Figures 2(E), 2(F), 2(N)), the first Zener diode having a breakdown voltage that prevents the drain of the normally-off semiconductor from going too high ([0027] of Lu, column 1 lines 41-61 of Baudelot).   

Claim 3:  The combined circuit further teaches that an anode of the first Zener diode is coupled to the source of the normally-off semiconductor device and a cathode of the first Zener diode is coupled to the drain of the normally-off semiconductor device (Figure 2 of Lu, Figure 1 of Baudelot).  

Claim 5:  Baudelot further teaches that the normally-on semiconductor device is a high-voltage device (column 1 lines 24-25).  

Claim 6:  Baudelot further teaches that the normally-on semiconductor device is a junction field-effect transistor (column 1 lines 24-25).  



Claim 8:  Baudelot further teaches that the normally-off semiconductor device is a low-voltage device (column 1 lines 21-24).  

Claim 9:  Baudelot further teaches that the normally-off semiconductor device is a metal-oxide semiconductor field-effect transistor (column 1 lines 21-24).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudelot in view of Lu and further in view of Wittenbreder, Jr. (U.S. Patent 6,483,369).
Claim 4:  Baudelot and Lu teach the limitations of claim 3 above.  Baudelot and Lu do not specifically teach that the leakage clamp further comprises a first capacitance.  Wittenbreder, Jr. teaches a leakage clamp comprising a first capacitance coupled across the normally-off semiconductor device (104; Figure 1), wherein the first capacitance is coupled to slow down turn off of the normally-off semiconductor device (column 3 lines 52-58, column 4 lines 24-26).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the first capacitance taught by Wittenbreder, Jr. in the circuit of Baudelot and Lu to limit the drain to source voltage of the MOSFET (column 4 lines 24-26).

Claims 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudelot in view of Lu and further in view of Scollo et al. (U.S. Patent 7,701,279, hereafter Scollo).
Claim 10:  Baudelot and Lu teach the limitations of claim 1 above.  Baudelot and Lu do not specifically teach a second capacitance or a second Zener diode.  Scollo teaches a second capacitance (CB) coupled to the gate of the normally-on semiconductor device (4 of Baudelot) and the source of the normally-off semiconductor device (S’ of Baudelot); and
	a second Zener diode coupled in parallel with the second capacitance (DZ), a cathode of the second Zener diode coupled to the gate of the normally-on semiconductor device and an anode of the second Zener diode coupled to the source of the normally-off semiconductor device (Figure 1 of Scollo).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the second capacitance and the second Zener diode taught by Scollo in the circuit of Baudelot and Lu to provide a high turn-off speed (column 2 lines 8-10).

Claim 11:  The combined circuit teaches the limitations of claim 10 above.  Baudelot, Lu and Scollo do not specifically teach that the second Zener diode is configured to have a zener voltage of 15-25V.  The selection of a zener voltage of 15-25V for the second Zener diode would have been chosen to ensure an optimal performance of the circuit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a zener voltage of 15-25V when employing the circuit of Baudelot, Lu and Scollo to maximize the overall performance of the switch circuit.  

Claim 12:  The combined circuit further teaches that the second Zener diode is configured to prevent the gate of the normally-on semiconductor device from going negative to prevent the turn ON of the normally-on device (column 1 lines 53-58 of Scollo).

Claim 13:  The combined circuit further teaches that the second Zener diode is configured to prevent the gate of the normally-on semiconductor device from going too high and prevent the normally-off semiconductor device going into avalanche (column 1 lines 53-58 of Scollo).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudelot in view of Lu and further in view of Semtech (“Transient Protection of MOSFETS” cited in the Information Disclosure Statement filed October 4, 2019) in view of Lu.
Claim 16:  Baudelot and Lu teach the limitations of claim 1 above.  Lu further teaches a fourth Zener diode coupled to the third Zener diode and the source of the normally-off device (Figures 2(B) and 2(N)). Baudelot and Lu do not specifically teach a third Zener diode.  Semtech teaches a switching circuit (Figure 1) comprising a third Zener diode coupled to the gate of the normally-off semiconductor device (Figure 1) configured to prevent the gate of the normally-off semiconductor device from exceeding operating .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.